DETAILED ACTION

Election/Restrictions
Applicant responded with an election, dated 8/26/2020, electing claims 1-38 without traverse for examination; therefore, claims 39-56 are non-elected and should be cancelled from the current application.

Response to Amendment and Arguments
The amendment filed on 2/25/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because they were restricted and not elected for examination.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	Previously rejected claims 1-38, are still shown below.
Information Disclosure Statement
The IDS(es) filed on 2/25/2021 has/have been considered by the Examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-12, 15, 16, 22, 23, 24, 30, 31, 32 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahlen et al. (US 2014/0213258; hereinafter Dahlen).
Regarding claims 1, 15, 23, and 31 Dahlen discloses a method for redirecting a user equipment (UE) from a first network to a second network, comprising: 
determining, at a wireless access point of the first network, information for the UE about one or more mobile network operator (MNO) networks (Fig. 2; [0029], [0034]: the source network determining which PLMNs the UE supports): ; 
selecting the second network for redirection from among the one or more MNO networks based on the determined information ([0035]: the source network uses the received PLMN ID information to send UE capability to the target network for handover purposes); and 
sending the UE a redirection message that redirects the UE from the first network to the second network ([0036]: the source network uses the PLMN information to steer/re-direct the UE to a target network). 
Regarding claims 2, 16, 24, and 32, Dahlen discloses the limitation wherein determining information for the UE about the one or more MNO networks comprises: 
receiving a message from the UE that includes a public land mobile network identifier (PLMN ID) of the second network (Fig. 2; [0031]; [0034]: wherein the UE respond back to the source network with a supported PLMN ID capability); and 
([0035]: the source network uses the received PLMN ID information to send UE capability to the target network for handover purposes). 
Regarding claim 3, Dahlen discloses the method of claim 2, wherein the message comprises a UE capability information message, and wherein the UE capability information message includes band information of the second network ([0006]: wherein the source network knows the UE’s capability and supported PLMN and selects the appropriate band and network). 
Regarding claim 4, Dahlen discloses the method of claim 2, wherein selecting the second network for redirection from among the one or more MNO networks comprises selecting the second network based on the received PLMN ID ([0035]: the source network uses the received PLMN ID information to send UE capability to the target network for handover purposes). 
Regarding claims 10, 22, 30, and 38 Dahlen discloses the limitations wherein determining information for the UE about the one or more MNO networks comprises:
receiving, at the wireless access point, information from the UE regarding the one or more MNO networks (Fig. 2; [0031]; [0034]: wherein the UE respond back to the source network with a supported PLMN ID capability to interact with target network); 
([0035]: the source network uses the received PLMN ID information to send UE capability to the target network for handover purposes); and 
combining the information from the UE with the additional information determined at the wireless access point ([0031], [0034]: PLMN identities and additional PLMN identity).

Regarding claim 11, Dahlen discloses the method of claim 10, wherein the information from the UE comprises a PLMN ID for the second network, and wherein the additional information comprises band information for the second network ([0006]: wherein the source network knows the UE’s capability and supported PLMN and selects the appropriate band and network). 
Regarding claim 12, Dahlen discloses the method of claim 1, wherein selecting the second network from among the one or more MNO networks comprises determining that the UE is associated with the second network based on the determined information ([0036]: the source network uses the PLMN information to steer/re-direct the UE to a target network). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 6, 13, 17, 18, 25, 26, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlen in view of Jeong et al. (US 2015/0172965; hereinafter Jeong).
Regarding claims 5, 17, 25, and 33, Dahlen discloses all the particulars of the claim but is unclear about the limitations of wherein determining information for the UE about the one or more MNO networks comprises: 
receiving, from the UE, handover information regarding a previously visited network of the UE; 
extracting information about a MNO network from the handover information; and 
maintaining a mapping between the UE and the extracted information. 
However, Jeong does disclose the limitations of wherein determining information for the UE about the one or more MNO networks comprises: 
receiving, from the UE, handover information regarding a previously visited network of the UE ([0041]-[0043]: determining that the previous PLMN is the same as the target base station, therefore using the common PLMN); 
extracting information about a MNO network from the handover information ([0041]-[0043]: determining that the previous PLMN is the same as the target base station, therefore using the common PLMN); and 
([0041]-[0043]: determining that the previous PLMN is the same as the target base station, therefore using the common PLMN).
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Jeong’s disclosure to provide PLMN sharing between networks to reduce handover signaling.

Regarding claims 6, 18, 26, and 34 Dahlen in view of Jeong discloses the limitations of wherein determining information for the UE about the one or more MNO networks comprises: 
receiving a handover request from the second network when the UE moves from the second network to the first network (since the UE is moving from second network to first network, the second network would be the source network and the first network would be the target network; therefore Jeong [0041]-[0043]: target network receiving handover request from source network); 
extracting information about a MNO network from the handover request (Jeong [0041]-[0043]: determining previous PLMN used under previous network/base station); and 
maintaining a mapping between the UE and the extracted information (Jeong [0041]-[0043]: determining that the previous PLMN is the same as the target base station, therefore using the common PLMN). 
(Jeong [0002]: shared RAN within the LTE environment).

Claims 7-9, 19-21, 27-29, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlen in view of Masini et al. (US 2014/0228031; hereinafter Masini).
Regarding claims 7, 19, 27, and 35, Dahlen discloses all the particulars of the claims but is unclear about the limitations of wherein determining information for the UE about the one or more MNO networks comprises: 
listening for messages broadcast by one or more neighboring wireless access points; and 
identifying one or more of the one or more neighboring access points as macro access points based on whether a neighboring access point broadcasts a message that includes a physical cell identifier (PCI) that is within a range of PCIs associated with macro access points.
However, Masini does disclose the limitations of wherein determining information for the UE about the one or more MNO networks comprises
listening for messages broadcast by one or more neighboring wireless access points ([0028]: UE measuring neighboring cells); and 
identifying one or more of the one or more neighboring access points as macro access points based on whether a neighboring access point broadcasts a message that includes a physical cell identifier (PCI) that is within a range of PCIs associated with ([0030], [0036]: measurements includes the various PCIs and macro eNBs can be distinguished being within certain range). 
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Masini’s disclosure to provide PLMN sharing between networks to reduce handover signaling.

Regarding claims 8, 20, 28, and 36, Dahlen in view of Masini discloses the limitations wherein determining information for the UE about the one or more MNO networks comprises: 
receiving a measurement report from the UE (Masini [0047]: eNB receives UE report); and 
determining information about one or more neighboring cells based on the measurement report (Masini [0047]: information of neighboring cells). 
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Masini’s disclosure to provide PLMN sharing between networks to reduce handover signaling.

Regarding claims 9, 21, 29, and 37, Duhlen in view of Masini discloses the limitations wherein determining information for the UE about the one or more MNO networks comprises: 
provisioning the wireless access point with an operations and management (OAM) configuration file (Masini [0009]: OMA provisioning); and 
(Masini [0022]-[0027]: O&M processes). 
It would have been obvious to one ordinarily skilled in the art at the time of invention to incorporate Masini’s disclosure to provide PLMN sharing between networks to reduce handover signaling.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dahlen in view of Official Notice.
Regarding claim 14, Examiner takes official notice that it is well known in the art that a system like Dahlen is used to control and network of user equipments and not just one UE, which would be obvious to one ordinarily skilled in the art to be able to disclose method of claim 1, further comprising sending a second redirection message to a second UE, wherein the second redirection message redirects the second UE to a third network from among the one or more MNO networks.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/
Primary Examiner, Art Unit 2644